Case 3:21-mj-01181-BGS Document 18 Filed 05/12/21 PageID.31 Page 1 of 3



 1   CHANDRA L. PETERSON
     California State Bar No. 306935
 2   FEDERAL DEFENDERS OF SAN DIEGO, INC.
     225 Broadway, Suite 900
 3   San Diego, California 92101-5030
     Telephone: (619) 234-8467
 4   Facsimile: (619) 687-2666
     Chandra_Peterson@fd.org
 5
     Attorneys for Relator
 6   RODERICK MUCHIKEKWANAPE
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN THE MATTER              OF    THE    CASE NO.: 21MJ1181-BGS
     EXTRADITION OF
12                                           Hon. Bernard G. Skomal
13
14   RODERICK MUCHIKEKWANAPE                 APPLICATION FOR
                                             ORDER TO RELEASE RELATOR
15                                           FROM FEDERAL CUSTODY;
                                             [PROPOSED] ORDER
16
17         Relator Roderick Muchikekwanape, by and through his counsel of record,
18   Federal Defenders of San Diego and Chandra L. Peterson, hereby submits the
19   attached Application for an Order to Release Relator from Federal Custody.
20                             I.    INTRODDUCTION
21         The United States of America has yet to file a formal extradition package
22   with this Court requesting Mr. Muchikekwanape’s extradition. The delay is
23   unexplained and not permitted by the Extradition Treaty. The forty-five day
24   deadline for the government of Canada to file the formal extradition package with
25   the United States of America was on May 10, 2021, pursuant to Article 11, section
26   3 of the Treaty on Extradition Between The United States of America And The
27   Government of Canada, Treaty Doc. E101323-CTS 1976 No.3 (hereinafter “the
28   Extradition Treaty”). Forty-eight days have passed since Mr. Muchikekwanape was
Case 3:21-mj-01181-BGS Document 18 Filed 05/12/21 PageID.32 Page 2 of 3



 1   arrested on the provisional arrest documents. This is longer than what is permitted
 2   by the Extradition Treaty that governs Mr. Muchikekwanape’s provisional arrest.
 3   No explanation has been provided to Mr. Muchikekwanape, defense counsel, or
 4   this Court regarding the delay. Mr. Muchikekwanape therefore files this request for
 5   an Order from this Court releasing him from federal custody.
 6          II.   THE EXTRADITION TREATY MANDATES RELEASE
 7         The United States Has Exceeded the Forty-five-Day Deadline Provided by
 8   the Extradition Treaty and the Extradition Treaty Mandates Release. The
 9   Extradition Treaty requires that the request for extradition accompanied by the
10   documents specified in Article 9 be submitted within forty-five days of the
11   provisional arrest. See Article 11, section 3. Specifically, the Extradition Treaty
12   mandates release once this deadline passes
13                A person arrested shall be set at liberty upon the
                  expiration of forty-five days from the date of his arrest
14                pursuant to such application [provisional arrest] if a
                  request for his extradition accompanied by the documents
15                specified in Article 9 shall not have been received.
16   (emphasis added).
17         Mr. Muchikekwanape was arrested on a provisional arrest warrant on March
18   26, 2021; therefore, the expiration date for the government of Canada to file a
19   formal extradition package with the executive authority of the United States was on
20   May 9, 2021. To date, the government has not filed a copy of the formal extradition
21   package with this Court.
22         Simply put, the plain language of the Extradition Treaty between the United
23   States and Canada mandates that Mr. Muchikekwanape be released from federal
24   custody after the sixty-day deadline has run. Mr. Muchikekwanape has been
25   detained in federal custody for an additional twenty-five days, without any formal
26   extradition package having been filed in this case, based solely on the government’s
27   representations that an extradition package has been submitted through the
28   diplomatic channels of the United States government.

                                              2                            21MJ1181-BGS
Case 3:21-mj-01181-BGS Document 18 Filed 05/12/21 PageID.33 Page 3 of 3



 1                                III.   CONCLUSION
 2         Mr. Muchikekwanape respectfully requests that the Court order his
 3   immediate release from federal custody due to the government’s failure to file a
 4   formal extradition package with this Court.
 5
 6                                        Respectfully submitted,
 7
 8   Dated: May 12, 2021                  s/ Chandra L. Peterson
                                          Federal Defenders of San Diego, Inc.
 9                                        Attorneys for Relator
                                          RODERICK MUCHIKEKWANAPE
10                                        Email: Chandra_Peterson@fd.org
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3                          21MJ1181-BGS
